                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 19-35-GF-BMM

            Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
ANTHONY JOSEPH BELTRAN,

            Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Anthony Joseph Beltran appeared before the

Court on March 10, 2020, and entered a plea of guilty to Counts III and VI

contained in the Superseding Indictment. He also admitted the forfeiture

allegation. Beltran’s plea provides a factual basis and cause to issue an Order of

Forfeiture, pursuant to 21 U.S.C. §§ 853(a)(1) and 881(a)(11).

      IT IS ORDERED:

      THAT Beltran’s interest in the following property is forfeited to the United

States in accordance with 21 U.S.C. §§ 853(a)(1) and 881(a)(11).

       2014 Dodge Ram 1500 ST Crew Cab, VIN: 3C6RR7KT8EG331979;

       2010 Cadillac Escalade, VIN: 1GYUKCEF6AR161518;



                                          1
       2015 Toyota Scion, VIN: JTKJF5C73F3093329;

       2004 Ameri Camp Trailer Coach 5th Wheel, VIN:
        5M6FE30214S001315;

       2008 Dodge Challenger, VIN: 2B3LJ74W78H289629;

       $1000.00 in United States currency seized from Kelsey Smith;

       $907.00 in United States currency seized from Jacqueline Kirkaldie’s
        truck;

       $14,185.00 in United States currency seized from Gary Rasmussen’s
        house;

       $1,095.00 in United States currency seized from the 2004 Ameri Camp
        Trailer Coach 5th Wheel;

       $6330.00 in United States currency seized from David Awberry; and

       $500.00 in United States currency seized from David Awberry and Eric
        Bolin.

      THAT the United States Marshals Service and the Drug Enforcement

Administration are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty




                                          2
or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 21 U.S.C. §§ 853(a)(1), 853(n)(1), and

881(a)(11) and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.

      DATED this 18th day of March 2020.




                                           3
